STRAUP, J.
(concurring).
I concur in the result. I do not concur in all that is said on the question of discretionary powers of trial courts in passing on a motion for-a new trial.. Much that is said,on that question I think is unnecessary and inapplicable to the pretended discretion which appellant claims the trial court abused. In overruling appellant’s motion for a new trial, the court observed that the only question for consideration on the motion was one of fact, and stated that, “while the court perceives no material difference in the aspect of the case as presented on the former trial, and is of the same opinion as on that trial, that while the verdict is justified by the evidence, it has not been proven to the satisfaction of the court by a preponderance, and, were the court sitting as a trier of fact, simply because of the failure of preponderance, the couid could not find a verdict for the plaintiff,” The court further remarked that the verdict must be sustained, if at all, upon the theory that the defendant dropped carbolic acid in plaintiff’s eye; that by the testimony of all the experts carbolic acid dropped in the eye would cause excruciating pain; that several days after it was claimed the defendant had dropped the acid in her eye plaintiff’s husband “inquired of the defendant if he was sure he had not dropped something in her eye;” that it was argued that the plaintiff, “a woman of heroic nerve,” was able to bear the pain without manifesting any immediate signs or indications of pain; that such *435theory seemed to have satisfied two juries; and that the court did not feel longer justified in interfering with the verdict. From this it appears that the court was satisfied that the evidence was sufficient to show that the defendant had dropped the acid in plaintiff’s eye. The testimony referred to by the Chief Justice amply supports such a finding.
But the trial court expressed some doubt as to such fact because of the inquiry of plaintiff’s husband, and because she did not complain of pain a.t the time the acid came in contact with the eye, notwithstanding she complained of extreme pain fifteen or twenty minutes thereafter. For these reasons the court intimated that, had he tried the case on the facts without a jury, he would have made a finding contrary to that of the jury, on the sole ground of plaintiff’s “failure of preponderance” of the evidence. Because of such statements by the court, appellant now urges that the trial court ought to have granted his motion for a new trial, and abused his discretion in refusing it. The trial court being satisfied that the verdict was justified by the evidence did not feel authorized to interfere with it upon the ground only that, had he tried the ease on the facts, he would have reached a different conclusion. In that I think the court was right. Whatever legal discretion may rightfully be exercised by the trial court in passing on motions for a new tidal, I think it is clear that when the evidence, both in point of law and of fact, is sufficient to justify the verdict, and the trial court is satisfied of such sufficiency, he may not then, in his discretion, set it aside on the sole ground that, had he tried the case on the facts, he would have reached a different conclusion. To hold otherwise is to hold that the court in its discretion may invade the duty to decide by setting aside verdicts until he has found a jury-to agree with him.